ACCEPTED
                                                                                          03-14-00614-CV
                                                                                                 3754801
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     1/13/2015 4:04:45 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                  NO. 03-14-00614-CV

                                    IN THE                                FILED IN
                                                                   3rd COURT OF APPEALS
                            THIRD COURT OF APPEALS                     AUSTIN, TEXAS
                                   OF TEXAS                        1/13/2015 4:04:45 PM
                                                                     JEFFREY D. KYLE
                                                                           Clerk

                             ATLAS DENTAL, LP, ET AL
                                                                 Appellant,

                                             v.

         ACS STATE HEALTHCARE, LLC AND THE STATE OF TEXAS
                                              Appellees.


           On appeal from the 53rd District Court, Travis County, Texas
                        Cause No. NO. D-1-GV-14-000581



     FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

     Appellant asks the Court to extend the time to file Appellant’s Brief.

                                    A. Introduction

1.       Appellants are Atlas Dental, LP and Dr. Hieu Huynh; Irma Cantu-

Thompson, DDS, PC and Irma Cantu-Thompson; Dr. Stephen Chu; Dr. Richard

F. Herrscher; MAN & CFN Ortho, PLLC, Navarro Orthodontix of Irving, PC,

Navarro Orthodontix of Ft. Worth, PLLC, Navarro Orthodontix of Mcallen,

PLLC, Navarro Orthodontix of Edinburg, PLLC, Navarro Orthodontix, PC, and

Dr. Carlos F. Navarro; RGV Smiles by Rocky L. Salinas, DDS, PA and Dr.

Rocky Salinas; Victor M. Zurita, DDS.

 Appellants Motion to Extend Time to File Brief
 Page 1 of 4
2.    This motion is filed within the period to file a motion to extend the time to

file briefs, as required by Rules 10.5 and 38.6.

3.    The appellees are not opposed to this motion.

                            B. Argument & Authorities

4.    The Court may grant an extension of time to file briefs under Texas Rule

of Appellate Procedure 38.6.

5.    The deadline to file the Brief is January 14, 2015.

6.    Appellants request an additional 30 days to file its Brief, extending the

time until February 13, 2015.

7.    This appeal may become moot because the State of Texas recently filed,

against some of the Appellants in this appeal, similar but discrete civil court

claims on related issues. As a result, those new claims may obviate the need for

this appeal. In addition, if the same legal questions ultimately present themselves

in those new civil cases, the issues may be more clear and straightforward to

bring in those cases. Appellants’ counsel needs some additional time to research

the effect of those new, similar claims by the State of Texas to determine whether

this appeal is necessary to preserve appellants’ legal complaints.

8.    No previous extension has been requested or granted to extend the time to

file Appellant’s Brief.


 Appellants Motion to Extend Time to File Brief
 Page 2 of 4
                                       C. Prayer

9.    For these reasons, Appellants asks the Court to grant an extension of time

to file their brief until February 13, 2015.


                                          Respectfully Submitted,


                                          ___________________________
                                          Jason Ray
                                          State Bar No. 24000511
                                          RIGGS ALESHIRE & RAY, P.C.
                                          700 Lavaca, Suite 920
                                          Austin, Texas 78701
                                          (512) 457-9806 Telephone
                                          (512) 457-9066 Facsimile
                                          jray@r-alaw.com

                                          ATTORNEY FOR APPELLANT


                       CERTIFICATE OF CONFERENCE

      I communicated by telephone on January 12, 2015 with opposing counsel,

Raymond Winter (for the State of Texas) and Eric J.R. Nichols (for ACS State

Healthcare) and they advised that they do not oppose this motion.



                                          ___________________________
                                          Jason Ray




 Appellants Motion to Extend Time to File Brief
 Page 3 of 4
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served by eservice on January 13, 2015 to the following:

Counsel for State of Texas:
Raymond Winter
Office of the Attorney General
P.O. Box 12458
Austin, TX 78711-2548
raymond.winter@texasattorneygeneral.gov

Counsel for ACS State Healthcare,LLC:
Eric J.R. Nichols
Christopher R. Cowan
Beck Redden, LLP
515 Congress Avenue, Suite 1750
Austin, Texas, 78701
enichols@beckredden.com
ccowan@beckredden.com




                                          ___________________________
                                          Jason Ray




 Appellants Motion to Extend Time to File Brief
 Page 4 of 4